             Case 2:19-cv-02000-JAD-DJA Document 21 Filed 04/30/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 TRACEY L. BROWN,                                         Case No.: 2:19-cv-02000-JAD-DJA

 4             Petitioner
                                                        Order Granting Extension of Time [ECF
 5 v.                                                                  No. 20]

 6 ATTORNEY GENERAL OF THE STATE
   OF NEVADA, et al.,
 7
        Respondents
 8

 9            Before the court is 28 U.S.C. § 2254 habeas corpus petitioner Tracy Brown’s unopposed

10 motion for extension of time to file an amended petition.1 Good cause appearing,

11            IT IS ORDERED that petitioner’s motion for extension of time to file an amended petition

12 (ECF No. 20) is GRANTED. Petitioner must file the amended petition on or before July 6, 2020.

13            Dated: April 30, 2020

14

15                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
16

17

18

19

20

21

22

23
     1
         ECF No. 20.
